                                       UNITED         ST ATES         BANKRUPTCY                  COURT
                                          SOUTHERN            DISTRICT            OF NEW          YORK



 In Re:                                                                             Chapter       11


 RICK      ALAN       DAVIDSON,                                                     Case No. 19-11486               (SMB)


                                               Debtor.
                                                                                   Honorable           Shiart    M. Bernstein



 RICK      ALAN       DAVIDSON,                                                    AdversaryProceedingNo.:                       19-


                                               Plaintiff,


 V.                                                                                                       COMPLAINT


 JEFFERIES,           LLC     and JEFFERIES              GROUP,        LLC,


                                               Defendants.




           COMES             NOW,         RICK       ALAN            DAVIDSON,                Debtor        and       Debtor-in-Possession


("Davidson"),         by and through           his proposed         special      counsel,     The Law           Offices     of Neal      Brickman,


p.c., and as and for his Complaint                       against     JEFFERIES,             LLC     and JEFFERIES                GROUP,           LLC


(collectively      "Jefferies")        states and alleges          as follows:


                                                    NATURE            OF THE         CASE


           1.         This    action      is for fraudulent         inducement,        breach      of contract,           defamation,        tortious


interference       with     contractual      relations      and prospective           economic          advantage,         unjust       enrichment,


turnover        of property       of the estate,       breach      of the covenant            of good       faith     and fair         dealing,    and


subordination         of claim.        These     claims     all arise in connection                with    Davidson's          recruitment         by,


short-lived       employment        with,    and improper           and malicious           ouster from,         Jefferies.    Jefferies      lied to


Davidson        to induce     him to leave his lucrative             and secure position            at Morgan         Stanley,      where he had
been       for     eight     (8)     years,       to    join     Jefferies'        nascent       Wealtli        Management                Division.          The


representations             made      by Jefferies,            upon     which      Davidson         relied     in accepting          employment             with


Jefferies         and moving          his business             to it, were       la'iowingly        untrue.          In contrast,         once   employed,


Davidson           delivered        on each of his pre-employi'nent                         promises,         transferring         into    Jefferies,      from


Morgan           Stanley,    nearly     his entire "book              of business,"       consisting         of approximately              $230 million          in


assets to be managed.                   During         his first      few months        of employment,                Davidson       exceeded           his first


year's     productiontarget,             entitlinghim,             pursuant      to the terins ofhis          written      Employment            Agreement


(the "Agreement"),                 to an incentive          bonus payi'nent           of $1,168,750.00.                Jefferies     has, to date, failed


and refused          to pay Davidson              that incentive         bonus payment.


            Instead,        Jefferies     manufactured                bogus,     personal      stylistic,      non-securities,            non-compliance


related,     reasons        to terininate         Davidson's            employi'nent.          It unlawfully            prohibited         Davidson         from


coinrnunicating             with     his clients         and contacted            each of them          with        a scripted      message           defaming


Davidson,          all with the intent        to convince             those clients      to terminate          theirrelationship            with Davidson


and to, instead,            allow     Jefferies        to manage         their    money.       Jefferies        sought      to accomplish             this theft


by defaming           Davidson          to his clients,         including        his longtime,       live-in        girlfriend,     his mother,          and his


brother,         and by unlawfully                attempting           to prohibit       Davidson            from      communicating             with      those


clients,     who      expected        to hear from             Davidson          on a near daily            basis.      As a direct         and proximate


result     of Jefferies        treachery,     Davidson             was able to retain          management              of only $110 million               of the


$230 million           of assets he had previously                       controlled.         This    permanently             dmnaged         and impaired


Davidson's           career,       his eamings,           and his earning             capacity      and unjustly            enriched        Jefferies      in an


amount       to be determined             at trial,      but in no event, less than $15 million.




                                                                                  2
                                                                         PARTIES


           2.             Davidson          is an individual         residing          in Miami          Beach,      Florida.       On May           7, 2019


Davidson         filed    a voluntary         petition      for relief     pursuant         to cliapter      11 of the Bankniptcy               Code with


the United         States Bankruptcy              Court      for the Southern               District     of New        York;     Case No. 19-11486.


Davidson          is a financial         advisor/broker           with     more        than     33 years          of experience         in the financial


services        industry.        In his long         and distinguished              career prior          to joining      Jefferies,      Davidson        had


onlybeenemployedbythreetoptierbroker/dealers.                                           Davidsondevelopedaremarkablyloyalclient


base, many         of whom         have been with            him for decades.


           3.            Jefferies,      LLC      is a Delaware           limited       liability       company        with     its principal     place      of


business        in New       York,     New       York.        Jefferies     is, and, at all times                 relevant      to this matter        was,    a


broker     dealer,       registered      as such with         the United        States Securities             and Exchange           Commission           (the


"SEC").           Jefferies,       LLC       is a member            of    the       Financial          Industry     Regulatory          Authority,        Inc.


("FINRA").


           4.            Jefferies       Group,       LLC      is the      sole      member            of Jefferies,      LLC      and a creditor            of


Davidson,         as the holder             of a Promissory              Note       executed        by Davidson           in connection          with     this


employment           with      Jefferies,     LLC.


                                                     JURSIDICTION                    AND        VENUE


           5.            This     is an adversary            proceeding             filed    pursuant        to Federal         Rule      of Bankruptcy


Procedure         7001      and sections          510,    541,    542 and 543 of title                   11 of the United              States Code        (the


"Bankruptcy          Code").


           6.            This    Court      has jurisdiction         over       this adversary             proceeding          pursuant     to 28 U.S.C


sections     157 and 1334 and sections                    510, 541, 542 and 543 of the Bankruptcy                                Code.




                                                                                3
            7.          Certain     of the claims         herein        constitute      core proceedings                pursuant        to 28 U.S.C.


Section      157 (b) (2) (A),        (B),     (E) and (O).        To the extent that any of the claims                          asserted herein        are


deterinined        not to constitute           core proceedings,              such claims        are otherwise           related      to Davidson's


bankruptcy         case and, tl'ius, this Court             may hear same               pursuant        to 28 U.S.C.            section     157(c)(1).


Davidson         consents     to the entry       of final      orders     and judgi'nents           with     respect     to said claims          by this


Court      pursuant     to Rule 7008 of the Federal                Rules of Bankniptcy                  Procedure.


            8.          Venue      of this adversary         proceeding         in this District           is proper     pursuant       to 28 U.S.C.


sections     1408 and 1409.




                                                  FACTUAL               BACKGROUND


            9.          Davidson       was     an extremely          successful          financial         advisor,      with     a decade's         long


history     of outstanding         performance.          Since graduating            from       college,      Davidson          worked      at three of


the industry's        most iconic      broker     dealers,     including        Donaldson,          Lufkin     & Jenrette and its successor


Credit      Suisse    (for   over    20 years),         and Morgan            Stanley     (8 years),          all top tier       firms.         By   2016


Davidson         had built        a remarkable          book      of business,          with     over      $230       million      in assets under


management.            He spoke to many             of his clients         nearly     every      day and, in return,              they exhibited           a


dedicated        loyalty     to him,        following       him     when       he changed            firms,       regardless       of     the    tedious


paperwork        required.         Because      of his unique        relationship         with      his long-time          clients,       in the event


that Davidson         did not speak to, or otherwise                communicate             with,    them for any prolonged                  period      of


time,     his silence      would    raise red flags         to them,      signaling       that something              was terribly        wrong.       He


was named         as one of Barron's           Top 100 Financial              Advisors         for several      years running.




                                                                          4
Jefferies          Recruitment            of Davidson:


             10.            Davidson'sbusinessfocusedonhighnetworthfamiliesandhespecializedinfixed


income        and structured           products.         However,         Davidson      worked        with     many      different     asset classes,


including          fixed    income,       equity    management            and total risk exposure.


             11.            In or about       late March/early         April      of 2016,        Frank      Scheuer,      then Chief      Operating


Officer      of Wealth            Management          at Jefferies,    recommended             Davidson         to Michael          Armstrong,      then


Jefferies'         Global        Head of Wealth          Management.           Scheuer       and Davidson         were colleagues             earlier    in


their    careers at Donaldson,                Luflcin     & Jenrette       ("DLJ")      and at its successor,              Credit     Suisse ("CS").


In fact, when              DLJ    was bought        out by CS, Davidson                was assigned          to manage         Scheuer's       personal


accounts       for some 20 years.                  Scheuer    was intimately           familiar      with     Davidson's        book     of business,


his support          needs, and the manner               in wliich    Davidson         conducted          his business.        For years, Scheuer


told Davidson              that Jefferies'      retail business       was not mature           enough        to handle     Davidson's         business.


However,           once Arinstrong           was a more established               presence      at the firm,      Scheuer       advised       Davidson


thatthetimeforhimtojoinJefferieshadcome.                                     ScheuerexplainedthatArmstrongwasnowarmed


with     a "checkbook"              and that he was poised                to make       Jefferies     "another        DLJ."         Scheuer      assured


Davidson           that Annstrong            had firm-wide       support         to build    its non-existent         retail    business       so that it


would     compliment              its already      strong    investment        bank.


             12.           At or about this time,            Jefferies'      Wealth         Management          Division       was struggling.            It


had experienced              enormous         tum over, it was having              trouble     attracting      significant      assets to manage,


and it was losing                money.      Jefferies      aggressively         recmited      Davidson         in an attempt          to prop-up       its


struggling         division.


             13.           Jefferies      conducted       a deliberate,        exhaustive      and in-depth           review     of Davidson,           the


nature    of his book             of business,      and his manner          and method            of operation.         It reviewed       his FINRA




                                                                             5
registration       documents         and all disclosures            repoited       to FINRA             and to the public                by his previous


employers.          They   engaged         in prolonged         discussions        with     Davidson            regarding            his unique      book      of


business,      how he operated,             what support/systems                he needed to properly                      service      his accounts,        and


how he had been, and would                   be, supervised.


            14.        AspartofthisreviewDavidsonwasaskedtoproduce,andwillinglyproduced,the


following         documents        and information         to Jefferies         for its review              and analysis:         (i) four years of his


trailing    12 months       commissions;            (ii) three years of his AUM;                    (iii)    three years of his business                    mix;


(iv) numbers         of clients;     and (v) his clients'          allocation       of business.


            15.       The vetting          of Davidson          extended         for over two               months,         during      which      Davidson


met with       and discussed         all of the above with,           among        others,      Scheuer,           Armstrong,            Ron Filipowicz,


Head of Compliance,            Jeff Low,         Senior       Compliance         Officer,       and eight of the ten department                       heads.


            16.       During        his     recruitment,         Jefferies,       by      and    through             its     senior      executives          and


department         heads, made the following                  promises      and representations                 to Davidson:


                      a.   That Jefferies           had the capacity,           automated        trading,          and confirmation               systems          to


                           handle         the size and uniqueness               of Davidson's               book     of business;


                      b.   That Jefferies           intended     to grow - and had a concrete                         plan in place to grow - its


                           retail     division        of   wealth        management,             which             was       critical     to     Davidson's


                           business;


                      c.   That Davidson             would      be provided             a private       space so that he could                    meet with


                           his clients        to discuss        strategy,       pitch     prospective              clients,      and have         privacy          to


                           allow      him     to conduct         business         over      the telephone.                   In fact,      Davidson          was


                           presented         with    actual    architectural        plans showing                  a planned         build-out      of a new


                           space for the retail            group    on a different           floor;




                                                                            6
                     d.      That     Michael       An'nstrong          was corni'nitted         to the organization,              had no plans           to


                             leave, and would             be Davidson's            manager       and direct       supervisor;


                     e.      That     Davidson        would        be allowed        to buy       and sell,        for his clients,          structured


                             products       that    Jefferies       underwrote,            and    that     Jefferies      understood           that     the


                             purchase       and sale of these               structured       products           was the core         of Davidson's


                             business;


                     f.      That     Jefferies     had vetted          Davidson      with       his prior       employers        and FINRA            and


                             was satisfied,        from      those third-party         sources,      that Davidson              had no compliance


                             or regulatory         issues that would            impede      his being hired by Jefferies;                  and


                     g.      ThatJefferies'compliancedepartment,seniormanagementintheDivision,and


                             the other      department          heads,       were    supportive          of Davidson's            being      hired     and


                             understood       the needs of his business.


            17.      In reliance          upon      these      representations,            on or about            May     17,     2016,      Davidson


accepted      aposition      with Jefferies        and signed           awritten    Employment             Agreement          (the "Agreement").


Pursuant      to that written         Employment             Agreement          Davidson         was hired        as a Managing            Director       in


the   Wealth       Management             Division.           He    started        at Jefferies       that       very    day.        But     for      these


representations,          Davidson       would      not have accepted              employment            with    Jefferies.


Jefferies     Misrepresentations                Come       to Light:


            18.      On or about           Davidson's           first     day of work,           Michael         Armstrong         left    Jefferies      to


pursue      an opportunity          at RBC         Capital     Markets          ("RBC").          Armstrong          must       have been          having


conversations       with RBC when he advised                    Davidson,          in or about April            of 2016, that he had no plans


to leave and was committed                 to Jefferies.        Due to Armstrong's                 sudden        departure,      Davidson          had no


manger       for the first     four    months       of his employment                and was left to try to onboard                       his business




                                                                            7
witli    no guidance           or managerial            suppoit.          Ron Filipowicz,        Head of Compliance,                 was Davidson's


"acting"      manager          during     this period.             With     Armstrong's        departure         - announced         in Advisor         Hub


on April      29, 2016, before            Davidson              even began liis employment                with     Jefferies     - all efforts     to build


up the retail         unit ceased.        Armstrong              did not even advise Davidson                    of his departure          and Davidson


did not learn that Armstrong                     had left until           a week after Davidson             started at Jefferies.


            19.          Contrary        to     the     explicit      promises         made     to      Davidson        during      the     recruitment,


Davidson          was not provided             a private         space.     Instead,     he was made to sit at the end of a row on an


active trading         desk.      The space allocated               to Davidson          and his team of sales assistants                 was extremely


cramped,       consisted        of approximately                 four (4) feet of the desk to accommodate                        three people.         None


of the team could maintain                    any "personal          space"      as they were virtually             seated on top of each other.


The plan to build           orit new space for the retail                     division      never    even got started.            Since clients        were


not allowed           on the trading          floor,    Davidson          had no readily        available        space to meet with           his clients


and prospective            clients      nor     any privacy           with     which        to conduct       business          by telephone.           Upon


information           and belief,       it is illegal       and, at least, improper              to allow         a wealth       advisor     to sit on an


active     trading      desk on a trading              floor.


            20.          Moreover,        once he was employed                      by Jefferies,         Filipowicz       advised        Davidson      that


he was not permitted                 to buy        or sell        structured        products     that     Jefferies       underwrote,        which      was


directly     contrary      to one of the promises                    made      to Davidson          to induce       him     to accept       employment


with     Jefferies.      The ability          to buy and sell these structured                      products       was a critical         component        of


Davidson's            business.         Davidson           challenged          Filipowicz's          instruction        and     escalated        the   issue


directly     to the structured           products          desk and other            senior    officers      at Jefferies.        After     some delay,


the senior officers          at Jefferies        countermanded               Filipowicz's       instructions          and permitted         Davidson       to




                                                                                8
buy      and sell these structured                 products.         By so doing,          Davidson         lost Filipowicz's            support,       who,


thereafter,         sought       any justification         to terininate       Davidson's        employment.


            21.           At or about the same time,                   Davidson        learned,       contrary        to the piior       assurances         he


had received,          that Jefferies          did not have the automated                  computer      software       to support       his structured


product       business.            Instead,      every     trade     had to be handwritten.                   This     required      an unnecessary


expenditure          of time        and resulted         in "TRACE"            violations      by his assistants           and increased             critical


supervision          by      compliance.              In addition,      it became           apparent        that   Jefferies      did     not   have       the


technological,            clerical,      or institutional           capacity       to support        or assimilate         Davidson's           business.


Suzaru'ie Folger,            Davidson's          sale assistant       for 17 years, quit after her first                 day at Jefferies           because


of the critical           lack     of technological             and institutional          support      available       to onboard          and service


Davidson's           clients.         For     example,      while     Davidson         was     feverishly          attempting       to on board            his


clients,    Jefferies        ran out of ACAT             paper, the verypaper              needed to authorize            assets to be transferred


from       Morgan       Stanley        to Jefferies.        Moreover,          Jefferies     was still      using      an old Pershing          software


from     the 1980s         to record        trades.      This    outdated      software      was deficient            to handle    the needs of any


active     retail    division.


            22.           Davidson          also quickly         learned      that, in direct        contradiction         of the representations


made to induce             him to accept          employment           with     Jefferies,     there was no concrete               plan, or any sort


of plan,      to grow        the retail       division     of wealth        management.           In fact, there was no plan at all with


respect to the retail             division.     It remained         leaderless,     directionless,          and neglected.         Once Armstrong


left, Jefferies       abandoned             all pretense        of even attempting           to build    out the retail         division.


            23.           Davidson          also quickly         leanned that there          had been no institutional                  "buy-in"        with


respect     to his being           hired.      His employment              was an isolated           "one     off",     designed        to inject     assets




                                                                               9
into an otherwise             moribund           division      tliat was losing           money    and had no comprehensive                    plan to turn


things     around.


Notwithstanding                These      Challenges,            Davidson          Meets      or Exceeds            his Performance            Targets:


             24.        Due to Ms. Folger's                    abrupt    departure,          Davidson       was assigned          Giselle      Kahn,      wlio


had previously              worked      on the institutional              side of the business,              and, later, Debbie             Deuel,     as his


new      sales assistants.             Ms.       Folger      could      not     deal with       working       on an active           trading     desk     and


attempting          to deal with        the chaos that peri'neated                      the leaderless     retail     division.      Davidson         had no


say in this assignment.                 Kahn was a legacy                employee,          who had supported            three senior brokers             who


had le'ft Jefferies          to work        for RBC.           Upon      infon'nation         and belief,       these three brokers            did not ask


Kal'm to join         them, because of her poor work                          liabits     and toxic     attitude.     Kahn exhibited           these same


poor     work       habits      and bad           attitude      working          for     Davidson.         He       immediately        and      repeatedly


complained           to Scheuer         about       her.     No investigation               of Kahn       was ever done nor was there                     any


corrective         action    ever undertaken.                Kahn       was the highest           paid sales assistant            at the firm,       but was


chronically         late for work            every     day because              of her need to receive                physical     therapy.          Scheuer


advised      Davidson          that because          of Kahn's          being      a member           of a "protected        class,"    he would        have


to stick it out with            her for a year, despite               her dismal          perfon'nance.


           25.          After     joining         Jefferies,      Filipowicz             was openly       hostile      to Davidson          and began            a


campaign           of singling         Davidson        out by,        among         other     things,     questioning        every     trade     he made,


threatening         to fire him         daily,     restricting        his commissions              and subjecting          him     to public      ridicule.


Filipowicz          was, unbeknownst                to Davidson,              assigned      to "monitor         Davidson's         every     move."        He


provided       no direction            or encouragement               to Davidson            and was not interested               at all in helping           to


build    out a robust         retail    presence.




                                                                                 10
             26.         In late 2016,           during         one particular        outburst,         Filipowicz       very     publicly      humiliated


Davidson           to tlie point     of making         him breakdown              and cry.         Filipowicz        was angered by the TRACE


violations         but it was impossible               to hand write        large trades, time stamp each trade and walk                                over to


institutionaldesktohaveeachtrademanuallyinputtedintothesysteminthe                                                           15-minutetimeperiod


allotted     by TRACE              rules.      All   other brokerage             firi'ns    Davidson         was employed            at had automated


systems       which       would       only     take two          minutes     to complete            large volume           trades.       Filipowicz        was


aware that the Jefferies               system        was deficient.


           27.           In or about           October          2016,   Robert       Peyreigne,            newly      appointed       Head       of Wealth


Management,             became       Davidson's           new manager.             The first thing           Peyreigne       said to Davidson              was,


"I hear you are a bad guy."                    Peyreigne's          statement       again evidenced             the bias Jefferies'           had towards


Davidson.           Peyreigne       did not even speak to Scheuer,                         his boss for near 2.5 months.


           28.           Despite      these challenges               and tlie openly             hostile    environment           with     whicl'i    he was


confronted,           Davidson         exceeded           all     performance              and    production          metrics      set for       him.       He


successfully          onboarded        all of his clients          to Jefferies      within        six weeks.         He brought         over to Jefferies


more than $230 million                 in new assets.              In a matter       of months,            Davidson       exceeded        his first     year's


contractual         production        target     of $3,506,250.00.               In short, in a division               that was losing          millions     of


dollars,     Davidson       was responsible               for making        Jefferies        millions       of dollars     of revenue.          He was, by


far, the biggest         producer           in this moribund            business       unit,      generating       revenue        to Jefferies       of more


than, after deducting              his compensation,               $2.1 million        in his first nine months                  of employment.


The Scheme            to Steal      Davidson's            Business         and to Manufacture                   a Bogus      Record          to Justify     his
Ouster:


           29.          In August           of 2016,      a Letter       of Warning              was issued        to Davidson,          purportedly        for


bullying      his sales assistant.              To the best of Davidson's                        knowledge,          Jefferies     did not conduct           an


investigation         and it never          afforded      him      an opportunity           to explain       or give his version             of events.      In



                                                                             11
fact, Jefferies        was out to manufacture              a record      against     Davidson      and had no interest                in conducting


a fair investigation.


            30.         In September          2016,      Davidson        received      a second         Letter     of Warning           for   alleged


inappropriate         and retaliatory        behavior      involving        these same sales assistants.              Again,         Davidson      was


not afforded          an opportunity         to defend       himself     - he received          the letter       before     anyone       asked him


about     the incident.           The    fact that Jefferies          would      issue two       personnel        conduct        warning        letters


without     seeking          any input   from    Davidson         further     demonstrates        its bias against          him.      These letters


were written         before      Jefferies   ever spoke to Davidson                about these matters,            indicating         that Jefferies


was intent         upon building         a false narrative         to justify      its plan to oust Davidson                from       the firm    and


attempt     to steal his clients.


           31.          Despite       the serious       allegations      Jefferies     set forth,        Davidson         did not receive          any


coaching,         trairung     or counseling          regarding       these incidents.          If the warning             letters     were    in fact


anything     other than a set-up,            Jefferies     would       have followed          them up with         some corrective            actions


according         to its personnel       policies.


           32.          In    March      2017,       Jefferies     conducted         an "investigation"             into      the     treatment       of


Davidson's           sales     assistants.       The     investigation          allegedly      reveled     that     Davidson           had    spoken


disrespectfully         to and about         colleagues,         was aggressive         and argumentative,                intimidated         staff by


raising    his voice         and, in one instance,         was inappropriately               close by blocking            one sales assistant's


path with         a chair.     While     all of the allegations          were absurd           and fanciful,       the last allegation            was,


given     the space Davidson             and his team were assigned                 to work,     an unavoidable             circumstance.


           33.         Once again demonstrating                   the Jefferies      bias, Davidson          was not interviewed                during


this purported         investigation.        Davidson        has since learned              that Kahn     was reporting              on Davidson's




                                                                         12
every move           to Filipowicz         daily    and Deuel        was reporting       everything      that Davidson       did at work         to


Human        Resources         daily.     Neither     sales assistant         made any complaint         directly     to Davidson.


             34.        In addition,        upon      information        and belief,      the standard      protocol      at Jefferies     is to


separate a broker             and sales assistant        if there were issues between            them.      Davidson's        sales assistant


was not reassigned,              nor, to the surprise           of Jefferies'    legal department,        was that corrective         action     of


separating         Davidson       from     his disgnintled         sales assistants      ever even considered.


             35.        In     May       2017,      Jefferies       supposedly       conducted        another       investigation        due     to


complaints         from his sales assistant            regarding       Davidson's        demanding       nature     and lack of respect        for


their     personal      space.       As a result,      Jefferies      purportedly      determined      they had lost confidence                and


decided       to part ways with            Davidson.        Davidson          was told that he had a month             to find another      job.


None       of the complaints              and allegations           against     Davidson      involved      improper        sales practices,


customer       complaints,        purported         violations      of securityrelated      laws, rules or regulations,             or anytype


of gender-based              harassment       or discrimination.            They    were all related       to personality       clashes    with


his poor performing              sales assistants        regarding       Davidson's       style or manner.


            36.         Having       met his annual         benchrnarks          by March     30, 2017, just nine months               after he


joined,     Davidson         earned a $1,168,750.00               incentive     bonus that was to be paid within              60 days of his


meeting       the Production            Target.     At the time the incentive            bonus   should     have been paid, Davidson


was in Good           Standing,         as evidenced,       in part, by the fact that Jefferies              continued      to pay him         his


commissions.            The same "Good              Standing"       requirement       was necessary        in order for Davidson           to be


eligible     to receive       those commissions.


            37.         InveryearlyMay20l7,PeyreigneinstructedDavidsontopaybonusestohistwo


sales assistants         out of his own pocket,                 and that he shouldn't        worry     because       of the bonus        he was


going      to receive     shortly.       Davidson       understands        now that Peyreigne         told him to advance            the bonus




                                                                          13
payinents         knowing        full     well   that    Jefferies     was not       going       to pay    Davidson        his bonus,           and so


Davidson          would     suffer      twice.    Peyreigne        was motivated         by pure personal           animus.


            38.           On May         9, 2017,       Peyreigne      instructed      Davidson        not to come into            the office      and


instructed        Davidson       not to speak to his clients.             This was in furtlierance           of Jefferies'        plans to "steal"


Davidson's          clients.      Notwithstanding             the fact that Jefferies             handbook         explicitly      acknowledges


Davidson's          right   to solicit       these clients,     Jefferies       affirmatively       sought       to separate Davidson            from


his clients        in order      to force        them     to seek advice          and wealth        management           services       away     from


Davidson.          Davidson          was prohibited         from      speaking      to his clients      for a period       of thirty     (30) days.


This raised        red flags      for these clients,          who had grown            used to hearing            from    Davidson       on a near


daily   basis.      Since most of these clients               had been with           him for decades and required                  extraordinary


"hand      holding,"        they immediately             assumed       that Davidson         had engaged          in some sort of financial


misconduct.            The lawyer          for the Wealth          Management         division      openly       questioned       why    Davidson


would       be separated         from       his clients     if there were         no compliance           or customer           complaint       issues


involved.         Even she recognized                that Jefferies     treatment      of Davidson         was unusual,          unjustified,      and


pumtive.


            39.         On May 17, 2017, Peyreigne                     told Davidson         that his employment                would   end due to


the repeated        violations          of the Jefferies'     Respect         in the Workplace         Policy.     Jefferies      identified      June


15, 2017 as Davidson's                   last day.


            40.         DavidsonfollowedJefferiesinstructionandJunel5,2017washislastdayofwork


with    the firm.       As a result of the Jefferies               threats,    Davidson         was forced       to accept employment              at a


brokerage         house that did not enjoy the same reputation                         as Jefferies,      a fact that damages           him in the


eyes of his clients.


            41.         In addition,        Davidson        never received          his last paycheck.




                                                                          14
Jefferies       Attempts             to Extort         Davidson:


              42.        Once          Davidson          knew      his    employment              was      ending,        he retained            an attorney            who


attempted           to negotiate        fair    departure         teri'ns with       Jefferies,      but his attempts                were     rebuffed.


              43.        The        main       focus     of Davidson's            departure         was       the $5,142,500.00                  promissory             note


Davidson            signed      when     he was hired.            Davidson         asked for patience                 while      he searched             for a new job


and transferred              his business         in order        to generate        earnings        to pay Jefferies                back     a fair     amount.         He


also asked          for credit        for the bonus          he had eanied,             among       other      things.


              44.        It soon became                 apparent       that Jefferies        was not negotiating                     a good      faith     resolution.


              45.        For        example,       Jefferies       communicated                tl'irough      their      attorneys       that     if Davidson            did


not agree to pay back                  the note in full,           they    would        mark      his U-5       to say he was fired                 for cause even


though        that was not the case.


              46.        Davidson            would       not agree to these terms                 because:         (i) he was owed              over $1.1 million


from      Jefferies;         (ii)   he paid       his     sales    assistant       bonuses          of approximately                  $100,000.00;             (iii)     lost


clients       and business           due to his forced             departure;        and (iv)       he made           a $615,512.00             payment        towards


an outstanding           balance           on May        15, 2017        that Jefferies           did not account             for.


Jefferies       Defames             Davidson:


              47.        Following             Davidson's              suspension,         Ms.      Kahn           and     Ms.       Deuel,       the      same        poor


perfori'ning         sales assistants           who made           inaccurate        complaints            about      Davidson,         were      left to "service"


his clients.         During         the period         Davidson        was told      not to contact            his clients,          Jefferies      instructed          Ms.


Deuel       and Ms.          Kahn      to contact         them     and ask whether                Jefferies        could      assist     them       with      anything.


These       women        were        given     a script      and instructed             to call    every      single       one of Davidson's                  clients      to


attempt       to get them           to remain          at Jefferies.      Deuel         acknowledged               in one telephone              call that she had


"a   script     to follow,          and that      she didn't           want     to be fired         too"      for not       following           the script.            Upon




                                                                                   15
 information         and belief,       on multiple           occasions      duiing      these phone           calls,    Jefferies     representatives


 falsely     advised        Davidson's          clients,      including        his   girlfiriend,      his     mother,       and his brother           that


 something         negative      had happened          to Davidson's           business      and that Davidson               was a "bad         guy"   who


"could       not    be trusted"          and     who       had "coininitted             wrongs        that    justified       his   teri'nination       and


tmeatened          his license."        In addition,          when     several       of Davidson's            clients     called    looking      for him,


Jefferies      made other similar              wrongful        statements        that raised questions             about Davidson'             character.


Davidson's          long-ten'n     relationships            with    many    of his clients           were unique.           They      counted       on him


to be available            to them 24 hours          a day, seven days a week.                      When       lie was not available             to them,


many       of his clients        assumed       that Davidson           liad abandoned            them        and/or     done something           honibly


wrong,      perhaps        resulting     in his ban or suspension                from    the industry.


            48.        Davidson         secured      re-employinent,             but as a result        of the wrongful             acts against       him,


Davidson's          AUM       dropped     from      approximately           $230 million            to $110 million           - less than half what


it was at Jefferies.           Davidson's          successful         business       was been severely                impacted.       The otl'ier $120


million      of assets that Davidson               had under         management,           remain       at Jefferies,        and it, not Davidson,


continues         to earn millions        of dollars        of cornrnissions          on those assets.


                                   AS AND          FOR        THE      FIRST         CAUSE          OF ACTION


                                                           (Fraudulent         Inducement)


            49.        Davidson         repeats      and realleges         each and every             allegation          contained     in Paragraphs


"1"   through       "48"     of this Complaint             with     the same force        and effect          as if fully     set forth   herein.


            50.        Jefferies       made material           misrepresentations            of existing         facts to Davidson             as detailed


hereinatParagraphs"13"through"20".                                 Jefferiesknewtheserepresentationswerefalsewhenthey


made them,          and it made them              in order         to induce     Davidson           to accept      employment           with     it and to


induce      him to transfer        the accounts            and assets he managed               to Jefferies.




                                                                            16
             51.            Davidson       reasonably         relied    to his detriment              upon the aforesaid             misrepresentations


in accepting           employment           with      Jefferies      and moving            approximately           $230 million         in new assets to


Jefferies'         moribund        Retail     Wealth       management               Division.          But     for Jefferies'        misrepresentations


Davidson           would       have never          accepted       employi'nent            with     Jefferies    nor arranged          for the transfer          of


his accounts,           and the account             assets, to Jefferies.            Jefferies        acknowledged             that the Davidson             deal


was a "good           deal"     for Jefferies,        particularly          since it did not address the deferred                    compensation             that


Davidson           forfeited      when he left Morgan              Stanley.       The fact that Jefferies              did not address Davidson's


forfeited      deferred         compensation            is indicative         of the fact that it was never                  committed         to Davidson


for the long term in the first instance.


             52.         Jefferies'        fraud      has damaged            Davidson.            The damages          he has suffered           as a direct


and proximate            result    of Jefferies'        fraud consist          of lost Morgan            Stanley     deferred        compensation,            lost


wages,        lost     opportunity           costs      occasioned           by     his     losing      $120      million       of    assets      under        his


management,             diminution          of his earning         capacity,        and extreme           emotional         pain and suffering.


             WHEREFORE,                Davidson          respectfullyrequests                    that this Court     enter an Order           granting       him


Judgment           against     Jefferies     for compensatory                damages         in an amount           to be determined             at trial,    but


in no event less than $15 million,                       punitive       damages           in an amount          to be determined             at trial,   but in


no event less than $30 million,                       together       with    interest,       costs, including          reasonable        attorneys'          fees,


and such other and further                   relief    as this Court          deems just and proper.


                                      AS AND           FOR     A SECOND               CAUSE             OF ACTION


                                                              (Breach          of Contract)


             53.         Davidson          repeats      and realleges          each and every             allegation        contained      in Paragraphs


'T'   through        "49"      of this Complaint           with      the same force and effect                   as if fully     set forth     herein.




                                                                               17
            54.         Davidson          entered    into     a written          contract      with      Jefferies       dated    May     13,     2016.


Davidson          signed that contract        on May 17, 2016 and began his employinent                               with Jefferies          that same


date.    Pursuant         to Paragraph        IC of that contract,              if, prior    to the first anniversary            of his start date,


Davidson's          gross production          at Jefferies        reached        $3,506,250.00,           he would        be paid       an Incentive


Bonus       equal to $1,168,750.00.               That Incentive       Bonus          was to be paid "no             later than sixty         (60) days


a:[ter" Davidson            reached     the $3,506,250.00           Production          Target.


            55.        Davidson         reached      his first    year's        Production        Target      in or about the Ist quarter              of


2017.       He was due to be paid his Ii'icentive                   Bonus         on or before          May    30, 2017.         Davidson       was in


"Good       Standing"        on the date the Incentive              Compensation              should     have been paid to him.


            56.        Despite        his several     demands        for payi'nent,           to date, Jefferies         has failed     and refused


to pay him the Incentive                Compensation          he earned.


            WHEREFORE,                Davidson       respectfully      requests         that this Court        enter an Order          granting     him


Judgment          against     Jefferies     for compensatory            damages             of $1,168,750.00,            together      with     interest


from    June 15, 2017 and such other and further                        relief      as this Court         deems just       and proper.


                                      AS AND        FOR       A THIRD            CAUSE          OF ACTION


                                             (Turnover           of Property          of the Estate)


            57.        Davidson         repeats     and realleges       each and every                allegation     contained        in Paragraphs


'T'    through     "56"      of this Complaint         with      the same force             and effect     as if fully     set forth    herein.


            58.        TheIncentiveBonusandfinalpaycheckearnedbyDavidsonconstitutepropertyof


the Debtor's         estate pursuant        to section      541 of the Bankniptcy                 Code.


            59.        Section        542 or 543 of the Bankruptcy                   Code provide          that Jefferies,       the holder       of the


Incentive     Bonus         and paycheck,         is required      to turnover         said property          to the Debtor.




                                                                           18
             60.           Jeffeiies     has refused        and continues              to refuse    to turnover       the Incentive          Bomis   and


paycheck           to the Debtor.


             61.           Jefferies      actions     as aforesaid         are in direct          contravention        of the provisions          of tl'ie


aforementioned               provisions         of tl'ie Banlauptcy           Code.


             WHEREFORE,                  Davidson        respect'fully        requests      that this Court         enter an order granting          him


judgi'nent         against    Jefferies      in the amount           of his Incentive            Bonus      plus interest     from   June 15, 2017,


and granting          such other and further               relief      as this Court       deems just and proper.


                                       AS AND         FOR        A FOURTH               CAUSE        OF ACTION


                                                                      (Defamation)


             62.          Davidson          reappears         and       realleges         each     and      every     allegation         contained        in


Paragraphs          'T'     through      "61"     of this Complaint             with     the same force         and effect     as if fully     set foith


herein.


             63.          Jefferies,      coinmencing            May     7, 2017 and continuing,                upon inforination            and belief,


on a nearly          daily     basis,     through      June 15, 2017,             by and through             its authorized        agents,    including


Giselle      Kahn         and Debbie        Deuel,       falsely     and maliciously              advised     Davidson's       clients     that he had


engaged       in inappropriate             behavior,       that he was a bad guy who would                          not be trusted,          and that he


had committed              wrongs       that justified      is      termination         and that might         cost him is securities          licenses.


These     false and malicious                words       constitute      defamation             per se in that they impugned               Davidson's


honesty       and integrity            and implied       that he had engaged               in financial       misconduct.


            64.           As a direct        and proximate             result    of this defamation,             Davidson       suffered       damages


including      the lost earnings             occasioned          by Jefferies          taking    clients    and approximately            $120 million


of assets that he previously                    managed      from      him.




                                                                                19
            WHEREFORE,                   Davidson          respectfully         requests     that tliis Couit       enter an Order          granting     him


Judgi'nent        against      Jefferies     from      compensatory              damages         of not less than $9 million             (supported        by


an experts         Economic         Loss Appraisal),                 punitive      damages          in an amount        to be deten'nined           at trial,


but in no event less than $18 million,                          togetlier       with    interest,       costs, including      reasonable         attorneys'


fees and such other and further                      relief    as the Court            deems just and proper.


                                      AS AJSTD FOR                   A FIFTH           CAUSE            OF ACTION


        (Tortious             Interference          with      Contractual              and Prospective            Economic        Advantage)


            65.         Davidson           repeats     and realleges             each and every            allegation      contained      in Paragraphs


'T'   through       "64"      of this Complaint               with    the same force and effect                 as if fully     set forth    herein.


            66.         Davidson           liad a contractual            relationship           with,    and a prospective          economic        benefit


from,   each of his clients              for whom          he provided           wealth     advisory        services.      hi or about June of 2017


he managed           some $230 million               for these clients.


            67.         Commencing             in or aborit May                 7, 2017 and continuing              through      and including          June


15, 2017,         Jefferies     wrongly       and improperly                separated       Davidson         from    these clients       and refused          to


let Davidson          talk     or otherwise          cornrnunicate           with       them.       At that same time,          Jefferies     repeatedly


defamed       Davidson           to these clients             in an attempt             to convince         these clients       to discontinue          their


retention     of Davidson           as their wealth             advisor         and, instead,        to entrust     Jefferies     with   their    assets to


manage.


            68.         AsadirectandproximateresultofJefferies'wrongfulactsasdetailedhereinabove,


Davidson          lost clients     in favor      of their        using      Jefferies.          Davidson       lost to Jefferies,        because       of the


communication              prohibition       and the defamation,                  some $120 million             of assets he was managing                and


the commissions               that he would         have earned on those assets.




                                                                                 20
            WHEREFORE,                  Davidson        respectfully       requests        that this Court enter an Order granting                        liim


Judgi'nent        against      Jefferies      for   compensatory                damages        of   not     less than      $9 million,           punitive


damages       in an amount              to be deterinined           at trial,    but in no event less thank                $18 million,          together


with    interest      costs, including          reasonable          attorneys'         fees and such otlier            and further      relief      as the


Court      deems just and proper.


                                        AS AND          FOR      A SIXTH             CAUSE       OF ACTION


                                                              (Uniust Enrichment)

            69.        Davidson          repeats    and realleges           each and every           allegation        contained      in Paragraplis


'T'    through      "68"    of this Complaint             with    the same force            and effect      as if fully     set forth herein.


            70.        By      virtue     of Davidson's           bringing           in $230     million      of new       assets to Jefferies               to


manage       and it wrongfully              retaining       some $120            million       of those      assets to manage           for     which            it


receives     commissions            that would          otherwise      be due to him,           Jefferies     was unjustly          enriched.


            71.        Jefferies'        eruici'nent,       calculated          to be in excess of $10 million,                was at Davidson's


expense.         It deprived     him of the earnings             he would            have received        from managing            those assets.          The


circumstances          are such that in equity              and good conscience                 Jefferies     should      return    that benefit          (i.e.


its ill-gotten       cort'unissions        on the wrongfully             retained       assets) to Davidson.


            WHEREFORE, Davidson respectfullyrequests that this Court enter an Order @anting him

Judgment          against   Jefferies       from    compensatory            damages         in an amount        to be determined              at trail,     no


in no event less than $10 million,                       together       with     interest      and such other          and further       relief     as the


Court      deems just       and proper.




                                                                                21
                                    AS AND            FOR        A SEVENTH                   CAUSE        OF ACTION


                               (Breach       of the Covenant                 of Good          Faith    and Fair         Dealing)


            72.            Davidson       repeats      and realleges               each and every          allegation         contained        in Paragraphs


'T'   through        "71"     of this Complaint             with      the same force and effect                   as if 'fully     set forth       herein.


            73.            From    the inception         of Davidson's                  contractual       relationship         with    Jefferies,      Jefferies


acted     with       malicious        bad     faith.        It     lied     to him,          manufactured             bogus      complaints          about       his


perfon'nance,           failed     to properly           support          liis     business,       refused       to    abide     by     its    practices         and


procedures          regarding         separating        advisors          from        disgnintled         sales assistants,            bad mouthed              him,


tarnished         his reputation,         attempted      to poison           him with          his clients,     wrongfully            attempted       to "steal"


those clients,        and blacla'nailed              him with       threats regarding              reporting       untruths        on his Fori'n U-5.


            74.         In every         contract,       there        is an implied             covenant       of good         faith     and fair       dealing.


Jefferies     repeatedly          breached       that covenant              vis-A-vis         Davidson.        As a direct         and proximate             result


of Jefferies'        breach       of the covenant            of good faith              and fair dealing,          Davidson            was damaged.              His


damage       consists         of income       he lost       as a result             of Jefferies       wt6ngful         actions,       including       past and


fiiture   commissions.


            WHEREFORE,                 Davidson         respectfully              requests     that this Court         enter an Order            granting       him


Judgment          against     Jefferies     for compensatory                     damages       in an amount           to be determined              at trial,    but


in no event less than $15 million,                      punitive          damages            in an amount        to be determined               at trial,    but in


no event less than $30 million,                      together        with        interest,     costs, including          reasonable           attorneys'        fees,


and such other and further                  relief     as this Court             deems just and proper.


                                    AS AND            FOR        AN       EIGHTH             CAUSE         OF ACTION


      (Equitable            Subordination            of the Defendant's                   Claim       Pursuant         toll    U.S.C.         § 510(c)(1)

            75.         Davidson          repeats      and realleges              each and every           allegation         contained        in Paragraphs


'T'   through       "74"      of this Complaint             with      the same force             and effect       as if fully      set forth       herein.


                                                                                   22
            76.           Section510(c)(1)oftheBankruptcyCodeprovides,inpertinentpart:


                          [A]fter       notice     and a hearing,         the court may.                . . under        principles      of
                          equitable       subordination,          subordinate           for purposes           of distribution          all
                          or part of an allowed              claim     to all or part of another                allowed        claim     or
                          all or part       of an allowed             interest     to all or part of another                   allowed
                          interest....

            11 U.S.C.          § 510(c)(1).



            77.             Jefferies     has knowingly           engaged          in inequitable            conduct        by inducing       Davidson      to


enter      into      an      employment             agreement           under         false      pretenses,         wrongfully            tenninating      his


employment,            prohibiting          him      from     cornrnunicating                 with     his    clients,      wrongfully        retaining    his


clients,    and defaming            him.


            78.           TheactionstakenbyJefferieswereaprecipitatingfactorofDavidson'sbankruptcy


filing     and resulted         in injuries        to creditors        of Davidson,             who,     as a result         thereof,     may not receive


timely      and/or    full payinent          of their       claims.


            WHEREFORE,                     Davidson         respectfully          requests           that this Court          enter an Order        granting


him      Judgment         determining            that Jefferies       claim      should        be subordinated              to the claims       of all other


creditors     of Davidson,               awarding       him     costs, including               reasonable        attorneys'           fees, and such other


and further        relief     as this Court         deems just and proper.



Dated:      New      York,      New York
            July     2-1 , 2019


                                                                          THE         LA                 CES OF NEAL                  BRICKMAN,           p.c.


                                                                           Neal Bri                     (NB     0874)
                                                                           420 Lexington               Avenue,       Suite 2440
                                                                           New        York,      New     York      10170
                                                                           (212)       986-6840
                                                                           Neal@Brickmanlaw.com
                                                                           Proposed Special Counselfor Plaintiff,
                                                                           RickMan             Davidson


                                                                                 23
